DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 10/21/2020 have been noted and entered for consideration. Claims 1, 3-8, 10-14 and 16-22 are pending in the instant application. 

With regard to the objection to Claims, Applicant’s arguments filed 10/21/2020 (see page 7 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the objection to Claims has been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 10/21/2020 (see pages 8-15 of Remarks) in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claims 6 and 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

On pages 9-12, Applicant argued: 
the terminal receives the multiplexing information indicating the number of PRACH occasions which are multiplexed in the frequency domain. The number of PRACH occasions which are multiplexed in the frequency domain may be 1, 2, 4, and so on. ....
... 
However, Kim’624 does not explicitly disclose the above feature of Claim 1, which is currently presented. Namely, Kim’624 fails to suggest, teach, or disclose “receiving a message from a base station, the message including multiplexing information indicating a number of physical random access channel (PRACH) occasions which are multiplexed in a frequency domain and PRACH configuration information indicating a PRACH configuration period, a number of PRACH slots in the PRACH configuration period, and a number of PRACH occasions multiplexed in each of the PRACH slots” recited in Claim 1.
In response to Applicant’s argument, the Examiner respectfully disagrees.
It is noted that Kim‘624 clearly teaches, receiving from a base station [see paragraph 306, UE receives RACH configuration information (i.e., message) from gNB; note that UE operates as a transmitting device while gNB operates as receiving device in UL (see paragraph 304, lines 1-5)], the message [see paragraph 306, the RACH configuration information] including multiplexing information indicating a number of PRACH occasions which are multiplexed in a frequency domain [see FIG. 30 of Kim‘624 as annotated below; paragraphs 256-257; note that the information regarding the number of RACHs multiplexed in the frequency domain is shown (further see, FIG. 20 and paragraph 255; e.g., “3” for FIG. 30(a) and “2” for FIG. 30(b)), and further note that the PRACH configuration including the RACH resource allocation is signaled from gNB to UE (see, paragraph 218)] (see, US Prov. App. 62/535,941, page 32) and PRACH configuration information indicating ... a number of PRACH occasions multiplexed in each of the PRACH slots [see FIG. 30(a) as annotated below; note that the number of RACHs multiplexed in the slot is shown; further note that the PRACH configuration including the RACH resource allocation is signaled from gNB to UE (see, paragraph 218); and the number of RACH resources (i.e., the number of RACHs multiplexed) are indicated by RACH slot information which is transmitted by gNB (see, paragraphs 236 and 305)] (see, US Prov. App. 62/535,941, page 32).
Therefore, Applicant’s the above arguments are moot.



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

<FIG. 30 of Kim‘624 (annotated)>
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 1, 3-8, 10-14 and 16-22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 (similarly claims 10 and 14) recites "... the message including multiplexing
information indicating a number of physical random access channel (PRACH) occasions which are multiplexed in a frequency domain” (lines 3-6), which however, does not appear to be clearly described within the Specification. 
In regard to the above claimed limitations, Applicant’s Specification describes at best:
the PRACH may be multiplexed based on at least one of a frequency division multiplexing (FDM) scheme and a code division multiplexing (CDM) scheme (see, paragraph 109); and
NPRACH,FDM max may indicate the maximum number of PRACHs (e.g., sequences constituting the PRACHs) that can be multiplexed in the FDM scheme. (see, paragraph 110).

It should be noted that the above portions of the specification does not describe “multiplexing information indicating a number of physical random access channel (PRACH) occasions which are multiplexed in a frequency domain”. If “a number of physical random access channel (PRACH) occasions which are multiplexed in a frequency domain” is meant by maximum number of PRACH occasions in a frequency domain, as described in the specification, it is suggested to amend the claim accordingly. 
Claims 3-8, 11-13 and 16-22 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-8, 10-14 and 16-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites, “the message including multiplexing information indicating a number of physical random access channel (PRACH) occasions which are multiplexed in a frequency domain” (lines (2-6). Since it is not clearly recited in what boundary (such as region or time period) “a number of RACH occasions” is defined, the limitation renders the claim indefinite. In other words, the number of PRACH occasions cannot be clearly determined without defining a particular boundary in which the number of PRACH occasions is counted. Can the number of PRACH occasions be defined in each of the PRACH slots? For the sake of examination purpose only, it is interpreted as best understood. Claims 10 and 14 are rejected at least based on a similar rational applied to claim 1.
Claims 3-8, 11-13 and 16-22 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 14, 16, 17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0281624 (hereinafter, “Kim’624”) in view of US Publication No. 2018/0160453 (hereinafter, “Lee”) and further in view of US Publication No. 2018/0324623 (hereinafter, “Jung”). 
Note that:
Kim’624 claims the benefit of US Provisional Application No. 62/535,941 (hereinafter, “US Prov. App. 62/535,941”) filed on 07/23/2017, thus Kim’624 is qualified as a prior art since its effective filing date precedes the effective filing date 11/17/2017.
Jung claims the benefit of US Provisional Application No. 62/502,400 (hereinafter, “US Prov. App. 62/502,400”) filed on 05/02/2017, thus Jung is qualified as a prior art since its effective filing date precedes the effective filing date 11/17/2017.

Regarding claim 1, Kim’624 teaches, an operation method of a terminal [see paragraphs 304 and 306, UE] in a communication system [see FIG. 36, a combined system of gNB 10 and UE 20] (see, US Prov. App. 62/535,941, pages 38-40 and 54-56), the operation method comprising: 
receiving a message from a base station [see paragraph 306, UE receives RACH configuration information from gNB; note that UE operates as a transmitting device while gNB operates as receiving device in UL (see paragraph 304, lines 1-5)], the message [see paragraph 306, the RACH configuration information] including multiplexing information indicating a number of PRACH occasions which are multiplexed in a frequency domain [see FIG. 30 of Kim‘624 as annotated below; paragraphs 256-257; note that the information regarding the number of RACHs multiplexed in the frequency domain is shown (further see, FIG. 20 and paragraph 255), and further note that the PRACH configuration including the RACH resource allocation is signaled from gNB to UE (see, paragraph 218)] (see, US Prov. App. 62/535,941, pages 32-33 and 44-46) and physical random access channel (PRACH) configuration information indicating [see paragraph 305, lines 6-10, the RACH (i.e., PRACH; see paragraph 279, lines 14-16, RACH resource refers to a time/frequency resource (i.e., physical resource) in which one RACH preamble format can be transmitted) configuration information includes] (see, US Prov. App. 62/535,941, pages 32-33 and 44-46) a PRACH configuration period [see FIG. 21, paragraph 234, lines 5-10, the RACH configuration information includes RACH configuration duration/length (i.e., PRACH configuration period)] (see, US Prov. App. 62/535,941, page 34) and a number of [see FIG. 30(a) as annotated below; note that the number of RACHs multiplexed in the slot is “11”); see also, paragraph 305, the number of RACH time resources within the RACH slot; note that the PRACH configuration including the RACH resource allocation is signaled from gNB to UE (see, paragraph 218); and the number of RACH resources (i.e., the number of RACHs multiplexed) are indicated by RACH slot information which is transmitted by gNB (see, paragraphs 236 and 305)] (see, US Prov. App. 62/535,941, pages 32-33 and 44-46); 
determining physical resources used for transmitting a random access (RA) preamble based on the PRACH configuration information [see paragraph 276, lines 9-14; paragraph 288, lines 12-15; and paragraph 306, UE determines a location in a slot (i.e., RA preamble) at which the RACH preamble can be transmitted based on the RACH configuration] (see, US Prov. App. 62/535,941, pages 53-56); and 
transmitting the RA preamble in the determined physical resources to the base station [UE transmits RACH preamble in the determined RACH slot (i.e., physical resources) (see paragraph 306) to gNB transceiver (see paragraph 305, gNB receives a signal in the RACH resource within the RACH slot); note that the RACH preambles are transmitted at symbol locations (i.e., physical resources) mapped to the RACH slot (see paragraph 247, “symbol locations at which PRACH preambles can be transmitted”] (see, US Prov. App. 62/535,941, pages 30 and 33).  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

<FIG. 30 of Kim ‘624 (annotated)>

Although Kim’624 teaches, “PRACH configuration information indicating PRACH configuration period and a number of PRACHs multiplexed in each of the PRACH slots”, as set forth above, Kim’624 does not explicitly teach, PRACH configuration information indicating a number of PRACH occasions in the PRACH configuration period.
However, Lee teaches, PRACH configuration information indicating a number of PRACH occasions the PRACH configuration period [see, paragraph 36, RACH configuration information includes the number of slots allocated to an RACH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim’624 to have PRACH configuration information including a number of PRACH slots in the PACH configuration period as taught by  with enhanced capability in allocating RACH resource specific for each UE group, and thus improve overall system performance [see Lee, paragraph 36]. 
Although Kim’624 teaches, “the message including multiplexing information indicating a number of physical random access channel (PRACH) occasions which are multiplexed in a frequency domain” as set forth above, Kim’624 in view of Lee does not explicitly teach (see, emphasis), determining resources based on multiplexing information. 
However, Jung teaches, receiving a message including multiplexing information indicating a number of physical random access channel (PRACH) occasions which are multiplexed in a frequency domain [paragraphs 91-92, (the transceiver 1070 of UE) receives an indication (i.e., multiplexing information) of a number of frequency domain multiplexed RACH occasions at a given time instance], and determining resources based on multiplexing information [paragraphs 93-94, (the controller 1020 of UE) determines available RACH resource based on the received indication] (see, US Prov. App. 62/502,400, page 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim’624 in view of Lee to determine physical resources based on multiplexing information as taught by Jung  to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim’624 in view of Lee with enhanced capability of allowing the system to flexibly determine RACH time and frequency resources, and thus improve overall system performance [see Jung, paragraphs 5 and 23] (see, US Prov. App. 62/502,400, pages 3-4). 


Regarding claim 3, Kim’624 in view of Lee and Jung teaches, the message including the multiplexing information and the PRACH configuration information, as set forth above in claim 1, Kim’624 teaches, the message is a synchronization signal and physical broadcast channel (SS/PBCH) block [see paragraph 119, lines 13-14, gNB transmits PSS/SSS and PBCH] (see, US Prov. App. 62/535,941, pages 32-33 and 44-46).  

Regarding claim 4, Kim’624 teaches, when the type of each of the PRACH slots is a pure uplink slot composed only of uplink symbols [see FIG. 25(a) and paragraph 248, lines 16-18, when the type of RACH slot is a UL only slot] (i.e., pure uplink slot composed only of uplink symbols], a start symbol of the physical resources is a first symbol among the uplink symbols constituting each of the PRACH slots [see FIG. 25(a), RACH(14) (i.e., physical resources) starts at the first symbol of RACH slot among the symbols (note that: the type of RACH slot is a UL only slot as set forth above) constituting the RACH slot, and see paragraph 248, lines 3-4, the RACH preamble occupies all of the RACH slot] (see, US Prov. App. 62/535,941, pages 38-40).  

Regarding claim 5, Kim’624 teaches, when the type of each of the PRACH slots is a dominant uplink slot [see FIG. 26(b), when the type of RACH slot is such that a first symbol is used for a DL control signal (to a first symbol), a second symbol is emptied, and a third symbol is used for a RACH preamble] composed of at least one uplink symbol  [see 3rd to 14th symbol (RACH(12)) on a first row of FIG. 26(b); paragraph 249, lines 13-14, RACH preamble is transmitted starting from the 3rd symbol], at least one unknown symbol [see 2nd symbol on the first row of FIG. 26(b); paragraph 249, lines 10-13, the second symbol (i.e., unknown symbol) is emptied in consideration of a DL-to-UL switching time], and at least one downlink symbol [see 1st symbol (used for DL control) on the first row of FIG. 26(b)], a start symbol of the physical resources is a third symbol among the symbols constituting the [see paragraph 249, lines 13-14, the RACH preamble is transmitted starting from the third symbol] (see, US Prov. App. 62/535,941, pages 38-40).  

Regarding claim 8, Kim’624 teaches, the PRACHs are multiplexed in each of the PRACH slots based on a frequency division multiplexing (FDM) scheme [see FIG. 30(a) and paragraph 257, lines 15-18, the RACH(6) (on a first row) is multiplexed with RACH(2) and RACH(4) (on a second row) in different frequencies (i.e., FDM scheme)] (see, US Prov. App. 62/535,941, pages 44-45).  

Regarding claim 14, Kim’624 teaches, a terminal [see paragraphs 304 and 306, UE] in a communication system [see FIG. 36, a combined system of gNB 10 and UE 20] (see, US Prov. App. 62/535,941, pages 38-40 and 54-56), the terminal comprising a processor [see FIG. 24, processors 11/21, note that every terminal has a processor] and a memory storing at least one instruction executed by the processor [see FIG. 24, memory 12/22 storing programs for processing and controlling the processors 11/12, note that every terminal has a memory]. Thus, claim 14 is rejected based on the substantially the same ground applied to claim 1.
 
Regarding claim 16, claim 16 is rejected based on the substantially the same ground applied to claim 4.

Regarding claim 17, claim 17 is rejected based on the substantially the same ground applied to claim 5.

Regarding claim 20, claim 20 is rejected based on the substantially the same ground applied to claim 8.

Regarding claim 21, Kim’624 teaches, wherein the number of PRACH occasions which are multiplexed in the frequency domain is 1, 2 or 4 [see FIG. 30 of Kim‘624 as annotated above; paragraphs 256-257; note that the number of RACHs multiplexed in the frequency domain is 1, 2 or 4] (see, US Prov. App. 62/535,941, pages 44-45). 

Regarding claim 22, claim 22 is rejected based on the substantially the same ground applied to claim 21.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0281624 (hereinafter, “Kim’624”) in view of US Publication No. 2018/0160453 (hereinafter, “Lee”)

Regarding claim 10, Kim’624 teaches, an operation method of a base station [see paragraph 305, gNB] in a communication system [see FIG. 36, a combined system of gNB 10 and UE 20] (see, US Prov. App. 62/535,941, pages 38-40 and 54-56), the operation method comprising: 
determining multiplexing information indicating a number of physical random access channel (PRACH) occasions which are multiplexed in a frequency domain [see paragraph 218, gNB signals PRACH configuration including RACH resource allocation in the time/frequency domain; further see, FIGS. 20 and 30; paragraphs 255 and 256-257, the RACH resource allocation including the number of RACHs multiplexed in the frequency domain is shown in FIG. 30; note that the eNB signaling the RACH resource allocation including the number of RACH multiplexed in the frequency domain requires determining the RACH resource allocation beforehand] (see, US Prov. App. 62/535,941, pages 32-33 and 44-46). 
[see paragraph 218, gNB signals PRACH configuration including RACH resource allocation in the time/frequency domain, indicating RACH configuration duration (i.e., configuration period) (see FIG. 21, paragraphs 234 and 305) (see, US Prov. App. 62/535,941, page 32) and a number of PRACHs multiplexed in each of PRACH slots [see, FIGS. 20 and 30; paragraphs 255 and 256-257, the RACH resource allocation including the number of RACHs multiplexed in a RACH slot; further, note that the eNB signaling the RACH resource allocation indicating the RACH configuration duration and the number of RACHs multiplexed in the RACH slot requires determining the RACH configuration duration and the number of RACHs multiplexed in the RACH slot beforehand] (see, US Prov. App. 62/535,941, pages 32-33 and 44-46)
generating a message including the multiplexing information and the PRACH configuration information [see paragraph 218, gNB signals PRACH configuration including RACH resource allocation indicating the number of RACHs multiplexed in the frequency domain (i.e., the multiplexing information) and the RACH configuration duration and the number of RACHs multiplexed in the RACH slot (i.e., the PRACH configuration information); note that the eNB signaling the PRACH configuration requires generating a message including the PRACH configuration beforehand] (see, US Prov. App. 62/535,941, pages 32-33 and 44-46); and 
transmitting the message to a terminal [see paragraph 218, gNB signals PRACH configuration including RACH resource allocation indicating the number of RACHs multiplexed in the frequency domain (i.e., the multiplexing information) and the RACH configuration duration and the number of RACHs multiplexed in the RACH slot (i.e., the PRACH configuration information) (see, US Prov. App. 62/535,941, pages 32-33 and 44-46).
not explicitly teach, “a message including information indicating a number of PRACH slots.
However, Lee teaches, a message including information indicating a number of PRACH slots [see, paragraph 36, RACH configuration information includes the number of slots allocated to an RACH].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim’624 to add features, a message including information indicating a number of PRACH slots as taught by Lee to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Kim’624 with enhanced capability in allocating RACH resource specific for each UE group, and thus improve overall system performance [see Lee, paragraph 36]. 

Regarding claim 11, Kim’624 teaches, wherein the number of PRACH occasions which are multiplexed in the frequency domain is 1, 2 or 4 [see FIG. 30 of Kim‘624 as annotated above; paragraphs 256-257; note that the number of RACHs multiplexed in the frequency domain is 1, 2 or 4] (see, US Prov. App. 62/535,941, pages 44-45). 

Regarding claim 12, Kim’624 teaches, wherein a start symbol to which a PRACH occasion is mapped among symbols constituting each of the PRACH slots is determined based on a type of each of the one or more PRACH slots [see paragraph 276, lines 9-14 and paragraph 288, lines 12-15, a location/start symbol in a slot at which the RACH preamble can be transmitted is determined based on a slot type of the RACH slot], and the type of each of the one or more PRACH slots is a pure uplink slot composed only of uplink symbols [see FIG. 25(a) and paragraph 248, lines 16-18, the type of RACH slot is a UL only slot] (i.e., pure uplink slot composed only of uplink symbols], or a dominant uplink slot [see FIG. 26(b), the type of a RACH slot on a first row] composed of at least one uplink symbol symbol [see 3rd to 14th symbol (RACH(12)) on a first row of FIG. 26(b); paragraph 249, lines 13-14, RACH preamble is transmitted starting from the 3rd symbol], at least one unknown symbol [see 2nd symbol on the first row of FIG. 26(b); paragraph 249, lines 10-13, the second symbol (i.e., unknown symbol) is emptied in consideration of a DL-to-UL switching time], and at least one downlink symbol [see 1st symbol (used for DL control) on the first row of FIG. 26(b)] (see, US Prov. App. 62/535,941, pages 32-33, 38-40 and 44-46).    

Regarding claim 13, Kim’624 teaches, the message is a synchronization signal and physical broadcast channel (SS/PBCH) block [see paragraph 119, lines 13-14, gNB transmits PSS/SSS and PBCH] (see, US Prov. App. 62/535,941, page 32).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0281624 (hereinafter, “Kim’624”) in view of US Publication No. 2018/0160453 (hereinafter, “Lee) and further in view of US Publication No. 2018/0324623 (hereinafter, “Jung”) and further in view of US Publication No. 2019/0082427 (hereinafter, “Kim’427”). 

Regarding claim 7, although Kim’624 teaches, the type of the PRACH slot is determined based on a slot format indication (SFI) received from the base station [see paragraph 276, lines 9-14, a RACH slot type is indicated/determined through a RACH configuration received from gNB] (see, US Prov. App. 62/535,941, page 54), Kim’624 in view of Lee and Jung does not explicitly teach, a slot formation indication is received when the terminal operates in a “radio resource control (RRC) connected state”.
slot formation indication is received when the terminal operates in a “radio resource control (RRC) connected state” [see paragraph 81, a slot format indicator is transmitted via a group-common PDCCH; note that the group-common PDCCH is a channel assigned when UE operated in a RRC connected state].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the random access method taught by Kim’624 in view of Lee and Jung, so that the slot format indication is received from the base station when the terminal operates in a RRC connected state as taught by Kim’427 to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to allow the system to manage slot formation indicators and notify UE in an efficient and flexible manner, and thus improve overall system performance [see Kim’427, paragraph 169]. 

Regarding claim 19, claim 19 is rejected based on the substantially the same ground applied to claim 7.

Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
                                                                                                                                                                                                   
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469